 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      MAXILL INC., an Ohio corporation,
 8                          Plaintiff,
 9         v.
10                                                   C17-1825 TSZ
      LOOPS, LLC; and LOOPS                          (consolidated with C18-1026 TSZ)
      FLEXBRUSH, LLC,
11
                            Defendants.
12
      LOOPS, L.L.C.; and LOOPS
13    FLEXBRUSH, L.L.C.,
14                          Plaintiffs,
                                                     MINUTE ORDER
15         v.

16    MAXILL INC., a Canadian corporation,

17                          Defendant.

18
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
19
           (1)    The unopposed, duplicative motions to seal, docket nos. 82 and 83, brought
20 by Maxill Inc., a Canadian corporation, and Maxill Inc., an Ohio corporation (collectively
   “Maxill”), are GRANTED, and the following materials shall remain under seal: (i) the
21 unredacted version of Maxill’s motion for partial summary judgment, docket no. 83-1;
   (ii) the unredacted version of the Declaration of John Shaw, docket no. 83-2; and
22 (iii) Exhibits 5-10, 12, 14, 16, 18-24 to Shaw’s declaration, docket nos. 82-1 – 82-16.

23

     MINUTE ORDER - 1
 1        (2)    Maxill’s second unopposed motion to seal, docket no. 87, is GRANTED,
   and the following materials shall remain under seal: (i) the unredacted version of
 2 Maxill’s motion to strike expert report, docket no. 88; and (ii) Exhibit A to Maxill’s
   motion, which consists of the Report of Fred P. Smith, P.E., CSP, docket no. 89.
 3
          (3)    The redacted version of Maxill’s motion to strike expert report, docket
 4 no. 90, was improperly noted as a separate motion. The unredacted version of Maxill’s
   motion to strike expert report, docket no. 88, shall remain noted for October 25, 2019.
 5 The Clerk is DIRECTED to correct the docket.

 6       (4)     Each side recently filed motions to seal, docket nos. 98 and 100, that were
   improperly noted. In the future, counsel shall confer before filing materials under seal
 7 and shall conspicuously indicate in any related motions to seal whether the parties are in
   agreement concerning the sealing of the documents at issue. If motions to seal are
 8 unopposed, they may be noted for the same day they are filed; otherwise, motions to seal
   must be noted for the third Friday after filing. See Local Civil Rule 7(d).
 9        (5)     The improperly noted motions to seal, docket nos. 98 and 100, are
   STRICKEN. The Court sua sponte DIRECTS that the following materials shall remain
10 under seal: (i) the unredacted response of Loops, L.L.C. and Loops Flexbrush L.L.C.
   (“Loops”), docket no. 99, to Maxill’s motion for partial summary judgment; (ii) the
11 unredacted versions of the various declarations, exhibits, and evidentiary objections filed
   by Loops in support of its response, docket nos. 99-1 – 99-13; (iii) the unredacted
12 response, docket no. 101, of Maxill to Loops’s motion for partial summary judgment; and
   (iv) Exhibit 2 to the Declaration of Mudit Kakar, docket no. 101-1.
13
          (6)     Loops is DIRECTED to file redacted versions of the materials described in
14 Paragraph 5, Subparts (i) and (ii), above, within seven (7) days of the date of this Minute
   Order, and to link such documents (in CM/ECF) to both their unredacted counterparts
15 and the motion to which they are responsive.

16          (7)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 24th day of October, 2019.
18

19                                                   William M. McCool
                                                     Clerk
20
                                                     s/Karen Dews
21                                                   Deputy Clerk

22

23

     MINUTE ORDER - 2
